         Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 1 of 7




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

           v.                                           No. 20-CR-10300-ADB

 MUJAB MUBARAK

        Defendant



             GOVERNMENT’S MOTION TO STRIKE DEFENDANT’S
        MOTION TO DISMISS COMPLAINT OR FOR SUMMARY DISMISSAL

                                       BACKGROUND

       The United States of America, by and through its counsel of record, the United States

Attorney for the District of Massachusetts and Assistant United States Attorney Glenn A.

MacKinlay, and Philip Mallard, hereby moves to strike the Defendant Mujab Mubarak’s

(hereinafter the “Defendant” or “Mubarak”) Motion to Dismiss Complaint which asks the Court

to dismiss the complaint charging him and to release him from Wyatt Detention Facility. As

reasons therefore, the government states that the Defendant failed to comply with Local Rule 7.1

requiring conferring with opposing counsel prior to filing a motion with the Court. The

Defendant’s motion is completely meritless as the Defendant had already been indicted before

the Defendant filed the motion to dismiss the complaint. Moreover, the Speedy Trial Act clock,

that the Defendant relied upon as grounds for his baseless motion, was tolled by the Defendant’s

filing of a motion (docket entry #26, Defendant's Motion For Order To Delay Or Continue The

Requirement That He File A Claim In Response To Notice Of Seizure Of Property And
          Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 2 of 7




Initiation Of Administrative Forfeiture Proceedings) and also by the Court having the

government’s motion for detention under advisement. (Docket entry #25).

                                           ARGUMENT

       1. The Defendant’s Motion was Filed in Violation of Local Rule 7.1 and Should be
          Stricken

       Local Rule 7.1(a)(2) provides: “No motion shall be filed unless counsel certify that they

have conferred and have attempted in good faith to resolve or narrow the issue.” And

compliance with this rule is not to be taken lightly. “A Local Rule 7.1 certification is not an

empty exercise. Local Rule 7.1 serves a meaningful dual role: it fosters discussion between

parties about matters before they come before the court, and it preserves scarce judicial

resources. Failure on the part of a litigant to comply with the rule not only affects the other

parties, but it impedes the court's process as well. And, as noted above, failure to comply with

the rule constitutes sufficient grounds for a monetary sanction under the court's inherent power to

control its docket. Martinez v. Hubbard, 172 F.Supp.3d 378 (D.Mass 2016) citing Converse,

Inc. v. Reebok Int’l, 328 F.Supp.2d 166, 171 (D.Mass. 2004).

       Here, defense counsel failed to comply with this requirement, and instead of conferring

with the government, he simply filed his Motion to Dismiss Complaint. (Docket entry #28).

Examination of the document reveals that no certification of compliance with Local Rule 7.1 was

included. Id. Indeed, no attempt was made by defense counsel to discuss the resolution of the

proposed motion, let alone to narrow the issues that he intended to raise in it. For this reason, the

motion should be stricken from the record. See e.g., Martinez v. Hubbard, 172 F.Supp.3d at 383

(explaining that non-compliance with the rule, “This alone would be reason enough to deny

Martinez's motion”); see also United States v. Vaughan, 875 F.Supp. 36, 46 (D.Mass.1995)




                                                  2
           Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 3 of 7




(denying a motion to suppress in part based on counsel's failure to comply with Local Rule 7.1).

2004).

         2. The Defendant’s Motion Should be Denied as Moot

         On its face, the Defendant’s Motion to Dismiss Complaint should denied as moot.

Simply stated, the motion seeks dismissal of the complaint, but the grand jury had already

returned an indictment on November 24, 2020, before the Defendant filed this motion. (See

docket entry #28). The procedural history of the case bears this out.

         The Defendant was arrested by criminal complaint and had his initial appearance on

August 7, 2020. (Docket entry #4). The criminal complaint charged the Defendant with

Conspiracy to Distribute and Possess with Intent to Distribute, Controlled Substances; and

Possession and Use of a Firearm During and in Relation to a Drug Trafficking Crime. (Docket

entry #1). On November 24, 2020, a grand jury returned an Indictment charging the Defendant

with the following:

            •   Conspiracy to Distribute and Possess With Intent To Distribute Heroin, Cocaine
                Base and Fentanyl, in violation of 21 U.S.C. 841(a)(1)(B), and 846;

            •   Discharging, Brandishing, Using, and Carrying a Firearm During and In Relation
                To, and Possession of a Firearm In Furtherance of a Drug Trafficking Offense, in
                violation of 18 U.S.C. 924(c)(1)(A)(iii);

            •   Using and Carrying a Firearm During and in Relation to, and Possessing a
                Firearm in Furtherance of a Drug Trafficking Offense, in violation of 18 U.S.C.
                924(c)(1)(A)(i);

            •   Felon in Possession of Firearm and Ammunition, in violation of 18 U.S.C.
                922(g)(1); and

            •   Felon in Possession of Ammunition, in violation of 18 U.S.C. 922(g)(1).

(Docket entry #28). As such, the Defendant’s Motion should be denied as moot.

         3. The Defendant’s Motion Should be Summarily Denied as there was No Speedy
            Trial Act Violation

                                                3
            Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 4 of 7




        Lastly, the Defendant’s Motion is meritless insofar as he contends that there was a

Speedy Trial Act (“STA”) violation. 1 There was no violation as the STA because the STA was

not running due to the Defendant’s filing of a motion that is still pending, and separately the

Court had the government’s detention motion under advisement. (See docket entries #26, 25).

        The Speedy Trial Act, 18 U.S.C. ' 3161(b), requires that an “indictment charging an

individual with the commission of an offense shall be filed within thirty days from the date on

which such individual was arrested” and “that a defendant be tried within 70 days of the latest of

either the filing of an indictment or information, or the first appearance before a judge or

magistrate." Henderson v. United States, 476 U.S. 321, 322 (1986); see 18 U.S.C. ' 3161(c)(1).

The sanction for a violation of the STA is drastic: dismissal of the indictment on motion of the

defendant. See United States v. Barnes, 159 F.3d 4, 9 (1st Cir. 1998); 18 U.S.C. ' 3162(a)(2).

Consequently, the defendant bears the burden of proof of supporting a motion to dismiss for an

alleged violation of the STA. 18 U.S.C. ' 3162(a)(2). 2

        Section 3161(h) specifies certain types of delay that are properly omitted from the 30 day

time to indict and 70-day trial calculation: “periods of delay shall be excluded in computing the

time within which . . . an indictment must be filed and . . . the trial ... trial of any such offense

must commence.” 18 U.S.C. ' 3161(h) (emphasis added). The STA makes no distinction


        1
          In order to avoid further waste of judicial resources, the government requests a
summary dismissal of the Defendant’s Motion. Should the Court seek additional briefing on any
of these issues briefly addressed herein, the government is prepared to provide further legal
argument.

        2
          The Defendant properly acknowledges in his motion that the parties agreed, and the
court allowed, two motions to extend time under the STA that effectively excluded time to the
date of November 17, 2020. See Defendant’s Motion.

                                                    4
          Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 5 of 7




regarding the applicability of exclusions under Section 3161(h)(1) to the pre-indictment period

and the pretrial period. See United States v. Wright, 990 F.2d 147, 148 (4th Cir. 1993); see also

United States v. Perez, No. 94-10061-NMG; United States v. Pete, 525 F.3d 844, 852 (9th Cir.

2008). For example:

            “[a]ny period of delay resulting from other proceedings concerning the defendant,
            including but not limited to ...

            (D) delay resulting from any pretrial motion, from the filing of the motion through
            the conclusion of the hearing on, or other prompt disposition of, such motion; ...”

      The defendant’s motion to delay the response to forfeiture motion hasn’t even had a

hearing yet. (Docket entry #26). So, on that basis alone, the STA clock is still tolled on actions

attributable to the defendant, and indeed does not begin running again until a hearing and

decision on that motion.

       Next, the STA was tolled by the Court having a motion under advisement following the

evidentiary hearing. Section 3161(h) also specifies:

               (H) delay reasonably attributable to any period, not to exceed thirty days, during
               which any proceeding concerning the defendant is actually under advisement by
               the court.

       The defendant had a detention hearing on November 2, 2020 on the government’s motion

for detention. (See docket entry #25). The Court had that motion under advisement until

rendering a decision detaining the Defendant on December 1, 2020. (Docket entry #34). So, the

STA clock was tolled on those grounds as well for a period of up to 30 days, or until December

1, 2020, at a minimum. See 18 U.S.C. ' 3161(h)(1)(H). Since the Defendant was indicted more

than a week before, on November 24, 2020 (docket entry #28), there could be no STA violation.




                                                 5
            Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 6 of 7




                                          CONCLUSION

          For all of the foregoing reasons, the Defendant’s Motion should be stricken or summarily

denied.



                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                       By:    s/ Glenn A. MacKinlay
                                              Glenn A. MacKinlay
                                              Assistant U.S. Attorney




                                                  6
           Case 1:20-cr-10300-ADB Document 36 Filed 12/08/20 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that this document filed through the ECF system will be

sent electronically to the registered participants as identified on the Notice of Electronic Filing

(NEF).



                                               s/ Glenn A. MacKinlay
                                               Glenn A. MacKinlay
                                               Assistant U.S. Attorney

Date: December 8, 2020




                                                  7
